FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2011 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY-HELD COMPANY CORPORATE TAXPAYER’S ID (CNPJ/MF): 47.508.411/0001-56 MINUTES OF THE FISCAL COUNCIL MEETING HELD ON NOVEMBER 01, 2011 1. DATE, TIME AND VENUE: November 01, 2011, at 9:30 a.m., at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), at Avenida Brigadeiro Luís Antônio, nº 3.142, in the city and state of São Paulo. 2. PRESIDING: Chairman: Fernando Maida Dall’Acqua; Secretary: Renata Catelan P. Rodrigues. 3. CALL NOTICE AND ATTENDANCE: Fernando Maida Dall’Acqua, Mario Probst and Raimundo Lourenço Maria Christians. Also present were the representatives of the Company’s external auditors, Ernst & Young Auditores Independentes S/S Ltda., and representatives of the Company’s Management. 4. AGENDA: Acknowledgment and discussion of the Quarterly Information Form, the Management Report and the Independent Auditors’ Report related to the third quarter of 2011. 5. RESOLUTIONS: Having commenced the meeting, the Council members examined the item on the agenda and, by unanimous vote: After extensive review and discussion about: (i) Quarterly Information Form; (ii) Management Report (Third Quarter of 2011 – Disclosure of Results), and (iii) Independent Auditors' Report related to the third quarter of 2011, resolved the differences and necessary adjustments, recommended the submission of items (i) to (iii), without reservations, to the Company’s Board of Directors for analysis and approval. APPROVAL AND SIGNING OF THE MINUTES: There being no further matters to address, the meeting was adjourned for the drawing up of these minutes, which were then read, approved and signed by all those present. São Paulo, November 01, 2011. Signatures: Chairman: Fernando Maida Dall’Acqua; Secretary: Renata Catelan P. Rodrigues. Members present: Fernando Maida Dall’Acqua, Mario Probst and Raimundo Lourenço Maria Christians. This is a free translation of the original drawn up in the Company's records, pursuant to paragraph 3 of Article 130 of Law 6404/76. Renata Catelan P. Rodrigues Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:November 03, 2011 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
